internal_revenue_service number release date index number ---------------------------------------------------------- --------------------------------------- ---------------------------------------------------- ----------------------- ----------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- id no ----------------- ------------------------------------------------------ telephone number --------------------- refer reply to cc ita b04 plr-129190-11 date date ty -------------------------- ty -------------------------- legend ----------------------------------------------------------------- --------------------------------------------- ----------------------------------------- ----------------------------------------------- ------------------------------------------ ----- -------------------------------------- --------------------------- ---------------------------- ---------------------- --------------------- --------------------------- ------------------ --------------------------- ------------------ ------------------ ------------------ taxpayer rq rp rp llc rp rp llc llc parent date date date date date dollar_figurex dollar_figurey dollar_figurez 1sttiersub-llc ----------------------------------- 2ndtiersub-llc ---------------------------- operating partnership --------------------------- dear ------------- this responds to your request for a private_letter_ruling dated date regarding the application of sec_1031 of the internal_revenue_code to your proposed transaction the question you raise is whether sec_1031 affects the applicability of sec_1031 in the case of a series of transactions between related parties if each transaction in the series otherwise qualifies as a like-kind_exchange under sec_1031 and none of the related plr-129190-11 parties receive more than a minimal amount of non-like-kind property in their transactions facts taxpayer is a corporation that elected to be taxed as a real_estate_investment_trust reit beginning prior to the year of the transactions at issue taxpayer uses an annual_accounting_period ending december and the overall accrual_method of accounting for maintaining its books_and_records and filing its federal_income_tax returns through entities disregarded for federal_income_tax purposes taxpayer owned and operated a commercial real_estate project as more fully described below taxpayer’s organizational structure taxpayer is an affiliate of parent which is also a reit parent owns percent of operating partnership op and is its sole general_partner parent conducts its operations and owns various properties through op and subsidiary entities op owns percent of the membership interest in llc which is disregarded for federal_income_tax purposes llc owns percent of the stock of taxpayer and unrelated persons own the remaining dollar_figure percent of taxpayer’s stock op’s subsidiaries also include rp llc an entity disregarded for federal_income_tax purposes taxpayer owns percent of the membership interest in 1sttiersub-llc 1sttier and 1sttier owns percent of the membership interest of 2ndtiersub-llc 2ndtier 2ndtier held fee title to improved real_property which is taxpayer’s relinquished_property rq both 1sttier and 2ndtier are disregarded for federal_income_tax purposes making taxpayer the owner of rq for federal_income_tax purposes through these disregarded entities taxpayer held rq for productive use in its trade_or_business or for investment prior to its disposition the exchange transactions a taxpayer’s exchange taxpayer engaged in both a parking arrangement and a deferred_exchange involving an exchange accommodation titleholder eat a qualified_intermediary qi and a qualified_trust qt on date taxpayer and qi entered into a qualified exchange taxpayer describes specific steps in these combined transactions including taxpayer entering into exchange agreements qualified_trust agreements assignments notices of assignments etc taxpayer represents that all requirements for deferral in these transactions under the safe_harbor rules of sec_1_1031_k_-1 of the income_tax regulations and the relevant revenue procedures were followed or will be followed by taxpayer and related parties involved in the series of exchanges described in this letter plr-129190-11 accommodation arrangement qeaa as permitted under revproc_2000_37 2000_2_cb_308 pursuant to this qeaa also on date taxpayer and qi caused eat to acquire percent of the membership interest of rp llc the fee title holder of rp and an entity disregarded for federal_income_tax purposes from an unrelated seller taxpayer timely identified rq as relinquished_property in connection with the qeaa for rp on date through qi taxpayer conveyed rq to an unrelated buyer by direct deed for dollar_figurex on date qi tendered dollar_figurey to eat and eat conveyed rp to taxpayer following taxpayer’s acquisition of rp qi retained dollar_figurez of the funds from the sale of rq on date which was within days of the sale of rq taxpayer identified rp as additional replacement_property in its exchange of rq no other potential replacement properties were identified rp was owned by rp llc a wholly-owed disregarded subsidiary of op a related_party to taxpayer on date within days of the disposition of rq taxpayer completed its exchange through qi by acquiring percent of the membership interest in rp llc which holds rp for an amount exceeding dollar_figurez b op’s exchange on date op entered into a deferred_exchange agreement with a qi to engage in its own like-kind_exchange that fully complies with sec_1031 and the regulations thereunder taxpayer’s rp also constitutes op’s relinquished_property oprq op made timely identification of three potential replacement properties including properties held by unrelated third parties and by entities related to op affiliates op intends to acquire replacement properties for an amount equal to the sale price of oprq less transaction costs however if op acquires replacement_property having a value less than percent of the value of the oprq op will receive non-like-kind replacement_property to the extent of the difference and recognize the gain arising from the exchange in the full amount of such difference the amount of non-like-kind property that op will receive in its sec_1031 exchange will not exceed percent of the gain realized by op on its transfer of the oprq op will timely acquire some or all of the identified replacement_property which may include property currently held by affiliates replacement may occur either by direct transfer to op by deed or by transfer of percent of the membership interests in the limited_liability_company holding title c affiliate exchanges to the extent any op replacement_property is owned by an affiliate prior to transfer of such property to op the affiliate will enter into a deferred_exchange agreement with a qi providing for the affiliate’s exchange of those op replacement properties that it since these steps are not directly relevant to the rulings sought by taxpayer this letter will not describe all these steps with the same amount of detail given in taxpayer’s ruling application plr-129190-11 transfers to op affiliate rq each deferred_exchange agreement entered into by an affiliate will comply with sec_1031 and the regulations thereunder before the expiration of the statutory identification period the transferring affiliate will identify potential replacement_property in accordance sec_1031 and the applicable regulations all potential affiliate replacement_property will be owned by third parties unrelated to taxpayer op or the transferring affiliate each transferring affiliate will acquire ownership of some or all of the potential affiliate replacement_property within the statutory replacement_period to fully defer gain realized on the transfer of the affiliate rq qi must use all of the proceeds from the affiliate rq to acquire like-kind replacement_property in the event that any affiliate acquires replacement_property through qi having a value less than percent of the applicable affiliate rq affiliate will receive non-like-kind property to the extent of the difference and recognize gain arising from the exchange in the amount of such difference however the amount of non-like-kind replacement_property acquired by an affiliate and thus the amount of gain recognized will not exceed percent of the gain realized by the affiliate on its transfer of the affiliate rq taxpayer represents that taxpayer op and affiliates will hold their replacement properties for at least two years after the date of the last transfer of property in the series of exchanges described in this letter applicable law analysis sec_1031 of the code provides that no gain_or_loss is recognized on the exchange of property held for productive use in a trade_or_business or for investment if the property is exchanged solely for property of like_kind to be held either for productive use in a trade_or_business or for investment sec_1031 provides that if-- a a taxpayer exchanges property with a related_person b there is nonrecognition_of_gain_or_loss to the taxpayer under sec_1031 on the exchange of such property determined without regard to sec_1031 and c before the date years after the date of the last transfer that was part of the exchange- i the related_person disposes of the property or ii the taxpayer disposes of the property received in the exchange from the related_person that was of like_kind to the property transferred by the taxpayer there is no nonrecognition_of_gain_or_loss under sec_1031 to the taxpayer on the exchange any gain_or_loss recognized by the taxpayer by reason of sec_1031 must be taken into account as of the date on which the disposition referred to in c occurs plr-129190-11 sec_1031 provides that for purposes of the application of sec_1031 a disposition is not taken into account if it is established to the satisfaction of the secretary that neither the exchange nor the disposition had as one of its principal purposes the avoidance of federal_income_tax sec_1031 provides that sec_1031 does not apply to any exchange that is part of a transaction or series of transactions structured to avoid the purposes of sec_1031 sec_1031 is not applicable to taxpayer’s exchange of rq for rp because rp was acquired by eat from an unrelated party in a manner that as represented is consistent with the provisions of revproc_2000_37 2000_1_cb_308 further sec_1031 is not applicable to taxpayer’s exchange of rq for rp because taxpayer is exchanging property with qi who is not a related_person to taxpayer however under sec_1031 if taxpayer is using qi or eat to structure its transactions with tax_avoidance as one of its principle purposes sec_1031 will not apply to this series of transactions see eg 580_f3d_1038 9th cir ocmulgee fields v commissioner f 3d1360 11th cir and revrul_2002_83 2002_2_cb_927 both the house ways_and_means_committee and the senate_finance_committee disclosed the policy concern that led to the enactment of sec_1031 because a like-kind_exchange results in the substitution of the basis of the exchanged property for the property received related parties have engaged in like-kind_exchanges of high basis property for low basis property in anticipation of the sale of the low basis property in order to reduce or avoid the recognition of gain on the subsequent sale basis shifting also can be used to accelerate a loss on the retained property the committee believes that if a related_party exchange is followed shortly thereafter by a disposition of the property the related parties have in effect cashed out of the investment and the original exchange should not be accorded nonrecognition treatment h_r rep no 101st cong 1st sess s print no pincite the senate_finance_committee print however also gives three examples of situations for which it is deemed established for purposes of sec_1031 c that neither the exchange nor the subsequent disposition has as one of its principal purposes the avoidance of federal_income_tax one of the three involves dispositions of property in nonrecognition transactions s print no in the present case the only acquisitions of replacement_property from related parties will be as part of subsequent like-kind_exchanges by the related parties which will substantially constitute nonrecognition transactions op will be relinquishing property to plr-129190-11 taxpayer as part of its own like-kind_exchange with one or more related parties affiliates and the affiliates will relinquish property to op as part of their separate like- kind exchanges for replacement_property from one or more unrelated parties since both op and any transferring affiliate will also structure its disposition of property as an exchange for like-kind replacement_property neither sec_1031 nor f apply to trigger gain recognition in taxpayer’s exchanges or to disqualify the application of sec_1031 to this series of exchanges furthermore there is no material cashing out by any of the related parties within years of the last transfer in the series of transactions because neither taxpayer op nor an affiliate will receive non-like-kind replacement_property greater than percent of the gain realized on its disposition of relinquished_property upon completion of the series of transactions all related parties will own property that is of like_kind to the properties exchanged for at least two years after the date of the last transfer in the series ruling sec_1031 and f do not apply to disqualify taxpayer from the benefits of sec_1031 in its exchange with related parties provided that a each related_party transferring replacement_property into the series of exchanges also engages in its own like-kind_exchange and b taxpayer and the related parties hold their replacement properties for at least two years after the date of the last transfer of property in the series of exchanges described in this letter receipt by op or any transferring affiliate of non-like-kind property equal to no more than percent of the gain realized by op or the affiliate in its exchange will not result in the application of sec_1031 to taxpayer in its exchange caveats except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling plr-129190-11 the ruling contained in this letter is based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely michael j montemurro branch chief branch income_tax accounting cc
